Citation Nr: 1748371	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to March 7, 2011, in excess of 20 percent from March 7, 2011 to February 10, 2017, and in excess of 50 percent from February 10, 2017, forward, for ununited fractured, medial epicondyle, left humerus, to include degenerative changes in the left elbow (left elbow disability), based upon limitation of flexion.

2.  Entitlement to a compensable initial disability rating prior to February 10, 2017, and in excess of 10 percent from February 10, 2017, forward, for left elbow disability, based upon limitation of extension.

3.  Entitlement to a compensable initial disability rating prior to January 20, 2016, in excess of 20 percent from January 20, 2016 to February 10, 2017, and in excess of 30 percent from February 10, 2017, forward, left elbow disability, based upon impairment of supination and/or pronation of the left elbow.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The April 2009 rating decision granted entitlement to service connection for left elbow disability, based upon limitation of flexion, and assigned an initial 10 percent disability rating.  During the pendency of this appeal, this rating was increased to 20 percent from March 7, 2011 to February 10, 2017; and to 50 percent from February 10, 2017, forward.

A March 2016 rating decision granted entitlement to service connection for left elbow disability, based upon limitation of extension, and assigned an initial noncompensable disability rating, effective November 27, 2006.  During the pendency of this appeal, this rating was increased to 10 percent disabling from February 10, 2017, forward.

The March 2016 rating decision also granted entitlement to service connection for left elbow disability, based upon impairment of supination and/or pronation, and assigned an initial noncompensable disability rating, effective March 7, 2011, and a 20 percent disability rating effective January 20, 2016.  During the pendency of this appeal, this rating was increased to 30 percent disabling from February 10, 2017, forward.

As the increased disability ratings referenced above do not represent a full grant of the benefits sought on appeal as concerning these issues, the claims for increased disability ratings for the Veteran's left elbow disability remain pending before the Board.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  

In October 2015 and October 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to March 7, 2011, the Veteran's left elbow disability manifested by traumatic arthritis affecting one major joint group.

2.  From March 7, 2011 to February 10, 2017, the Veteran's left forearm flexion was limited to 90 degrees with pain.

3.  Prior to January 20, 2016, the Veteran's left forearm supination was limited to 80 degrees.

4.  From January 20, 2016 to February 10, 2017, the Veteran's left forearm pronation was limited to motion lost beyond last quarter of arc and the hand unable to approach full pronation.

5.  Prior to February 10, 2017, the Veteran's left forearm extension was limited to 30 degrees.

6.  From February 10, 2017 forward, the Veteran's left forearm flexion is limited to 40 degrees, left forearm extension is limited to 40 degrees with painful motion, and left forearm pronation is limited to motion lost beyond the middle of the arc.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for limitation of flexion of the left forearm prior to March 7, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.59, 4.71a, Diagnostic Code 5206-5010 (2016).

2.  The criteria for a rating in excess of 20 percent for limitation of flexion of the left forearm prior to February 10, 2017 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5206 (2016).

3.  The 50 percent rating assigned for limitation of flexion of the left forearm effective February 10, 2017 is the maximum available under the applicable rating criteria for the major extremity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5206 (2016).

4.  The criteria for an initial compensable rating for limitation of extension of the left forearm prior to February 10, 2017 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.59, 4.71a, Diagnostic Code 5207-5003 (2016).

5.  The criteria for a rating in excess of 10 percent for limitation of extension of the left forearm from February 10, 2017, forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5207 (2016).

6.  The criteria for an initial compensable rating for impairment of supination and/or pronation prior to January 20, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5213 (2016).

7.  The criteria for a rating in excess of 20 percent for impairment of supination and/or pronation prior to February 10, 2017 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5213 (2016).

8.  The criteria for a rating in excess of 30 percent for impairment of supination and/or pronation from February 10, 2017, forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5213 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns Diagnostic Codes to individual disabilities.  Diagnostic Codes provide rating criteria specific to a particular disability.  If two Diagnostic Codes are applicable to the same disability, the Diagnostic Code that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different Diagnostic Codes-a practice known as pyramiding-is prohibited.  Id.; see 38 C.F.R. § 4.14.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  

These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2016).  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's left extremity is his dominant, or major, extremity, as reflected in a February 2017 VA examination report.  Consequently, his service-connected left elbow disability involves the major upper extremity.

Preliminarily, the Board notes that normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate I.  Normal pronation of the forearm is from 0 to 80 degrees, and normal supination of the forearm is from 0 to 85 degrees.  Id. 

The Veteran's left elbow disability has been assigned separate ratings for limitation of flexion, limitation of extension and impairment of supination and pronation under 38 C.F.R. § 4.71a, DCs 5206, 5207, and 5213.  Assigning separate ratings for these limitations of motion does not violate the rule against pyramiding.  Cf. VAOPGCREC 9-2004; VBA Manual, III.iv.4.A.1.a (advising that the principle set forth in VAOPGCREC 9-2004 applies to evaluating loss of motion of the elbow and forearm under DC's 5206, 5207, and 5213).

A.  Limitation of Flexion

The Veteran's left elbow disability was initially rated as 10 percent disabling, effective November 26, 2006, for limitation of flexion under DC 5206-5010.  See October 2007 Rating Decision.  The rating was subsequently increased to 20 percent disabling, effective March 7, 2011 (see March 2011 Rating Decision); and finally as 50 percent disabling, effective February 10, 2017.  See May 2017 Rating Decision.  See also 38 C.F.R. § 4.71(a).  See, too, 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  DC 5206 refers to limitation of flexion of the forearm.  38 C.F.R. § 4.71a.  DC 5010 refers to traumatic arthritis, which is rated pursuant to DC 5003.  Id.  

Under DC 5206, limitation of flexion of the forearm with respect to the major extremity is assigned the following ratings: 50 percent for flexion limited to 45 degrees; 40 percent for flexion limited to 55 degrees; 30 percent for flexion limited to 70 degrees; 20 percent for flexion limited to 90 degrees; 10 percent for flexion limited to 100 degrees; and a noncompensable rating for flexion limited to 110 degrees or more.  Id.

Under DC 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joint affected by limitation of motion, to be combined, not added, under DC 5003.  Id.; see also 38 C.F.R. § 4.45 (f) (defining major joints and groups of minor joints).  

A September 2007 VA examination report reflects range of motion (ROM) testing results showing flexion from 5 to 120 degrees, extension to 5 degrees, pronation to 80 degrees, and supination to 85 degrees, with no pain.  Repetitive motion did not change any of the ranges of motion.  The September 2007 examiner noted the Veteran reported some numbness, decreased strength, and weakness in the left upper extremity, but there was no evidence of ulnar nerve deficit.  

A March 2009 VA examination report reflects ROM testing results showing flexion from 10 degrees to 100-110 degrees, with pain at 100 degrees; a loss of 10 degrees of extension; supination to 85 degrees with no pain; and pronation to 100 degrees with no pain.  Upon repetitive motion, flexion was from 10-100 degrees, but there was no change in the other ranges of motion.  The Veteran reported experiencing monthly flare-ups, with aching and swelling which lasted for approximately two days.

X-ray evidence of degenerative arthritis was noted on both examination reports.  See September 2007 VA Examination; March 2009 VA Examination Report.

An August 2009 physical therapy report shows the Veteran's active ROM as -8 degrees to 130 degrees and his passive ROM as -1 degrees to 142 degrees.  See August 2009 Rehab at Work Note.  

A February 2010 VA examination report reflects ROM testing results showing flexion to 45 degrees; a loss of 10 degrees of extension; and supination and pronation to 80 degrees with no pain.  Repetitive motion did not change the ranges of motion.  The Veteran reported constant moderate to severe pain, and he stated that he had flare-ups once or twice a week that were precipitated by cold, weather, rainy weather, and activity.  He indicated that the flare-ups subsided in 2 hours and that they resulted in additional limitation of motion or functional impairment.  Upon physical examination, no atrophy was noted.

A subsequent March 2011 VA examination report reflects ROM testing results showing flexion to 90 degrees; a loss of 10 degrees of extension; and supination and pronation to 80 degrees with no pain.  The March 2011 examiner opined that the February 2010 VA examination results were most likely self-imposed by the Veteran due to fear of causing pain or consciously not flexing his left elbow in order to show impaired left elbow function.  The examiner rationalized that the x-ray results of the Veteran's left elbow from 2007 and 2010 showed no increase in size of the large marginal ossifications on both medial and lateral epicondyles with no acute fracture or dislocation and the Veteran's active ROM was recorded as -8 degrees to 130 degrees at an August 2009 physical therapy appointment.  See March 2011 VA Examination Report.  Accordingly, the Board finds that the February 2010 VA examination results are invalid for rating purposes.

The Board finds that the probative evidence of record reflects that prior to March 7, 2011, the Veteran's left elbow disability manifested by traumatic arthritis affecting one major joint group and flexion of the forearm limited to 100 degrees.  As discussed above, for arthritis established by the x-ray findings, a 10 percent rating will be assigned for each involved major joint when the limited motion of a specific joint would be noncompensable.  See 38 C.F.R. § 4.71a, DC 5003.  As the Veteran's flexion of his left forearm was limited to a noncompensable degree prior to the March 2010 VA examination, a rating in excess of 10 percent is not warranted, as only one major joint was involved.  See 38 C.F.R. § 4.45(f) (defining the elbow as one major joint).  Further, as the March 2010 VA examination reflected the Veteran's flexion of the forearm was limited to 100 degrees, entitlement to a rating in excess of 10 percent prior to March 7, 2011 is not warranted.  See 38 C.F.R. § 4.71a.

As the Veteran's left elbow disability has been assigned a compensable rating under DC 5206 from February 26, 2009, forward, a separate rating may not be assigned for arthritis of the elbow with painful or limited motion, including with respect to limitation of motion in separate planes such as flexion or extension under 38 C.F.R. § 4.59, which only allows for one compensable rating for the affected joint.  

For the period of March 7, 2011 to February 9, 2017, the Board finds that a rating in excess of 20 percent is not warranted.  As stated above, a March 2011 VA examination report reflects that on ROM testing, flexion of the left forearm was limited to 90 degrees, with no objective signs of pain during active flexion.  

A January 2016 VA examination report reflects ROM testing results showing flexion from 30 degrees to 104 degrees; extension from 104 degrees to 30 degrees; and supination and pronation to 55 degrees.  Pain was noted on all range of motion measurements.  Following repetitive testing, the Veteran's flexion was limited to 90 degrees, with pain being the factor behind this additional loss.   

In sum, the evidence of record from March 7, 2011 to February 9, 2017 shows that the Veteran's left forearm flexion was limited to, at most, 90 degrees.  Accordingly, entitlement to a rating in excess of 20 percent, from March 7, 2011 to February 9, 2017 is not warranted.

Finally, from February 10, 2017, forward, the Board finds that the Veteran's left elbow disability has been manifested by flexion of the forearm limited to 45 degrees or less.  In this regard, a February 2017 VA examination report reflects active ROM testing results showing flexion from 15 to 40 degrees; extension from 40 to 15 degrees; forearm supination to 0 degrees; and pronation from 30 to 50 degrees, with objective evidence of pain exhibited throughout.  Passive ROM testing for the Veteran's left forearm was not performed due to pain.  See February 2017 VA Examination Report.  

A 50 percent rating has been assigned for limitation of flexion, as of February 10, 2017, based on the findings in a VA examination conducted on this date.  This is the maximum rating that may be assigned for limitation of flexion of the major extremity.  38 C.F.R. § 4.71a.  Therefore, the Board finds that entitlement to a rating in excess of 50 percent from February 10, 2017, forward, for limitation of flexion is not warranted.

B.  Limitation of Extension

The Veteran asserts he is entitled to increased ratings for his left elbow disability, based on limitation of extension.  The Veteran's left elbow disability was initially rated as noncompensable prior to February 10, 2017, for limitation of extension under DC 5207-5003.  See March 2016 Rating Decision.  The rating was subsequently increased to 10 percent disabling, effective February 10, 2017.  See May 2017 Rating Decision.

Under DC 5207, limitation of extension of the forearm with respect to the major extremity is assigned the following ratings: 50 percent for extension limited to 110 degrees; 40 percent for extension limited to 100 degrees; 30 percent for extension limited to 90 degrees; 20 percent for extension limited to 75 degrees; and 10 percent for extension limited to 60 degrees to 45 degrees.  38 C.F.R. § 4.71a.

Prior to February 10, 2017, the Veteran's left forearm extension was limited to a noncompensable degree.  The September 2007 VA examination report found his extension was limited by 5 degrees.  VA examination reports of March 2009 and March 2011 reflect the Veteran's forearm extension was limited by 10 degrees.  See March 2009 VA Examination Report; March 2011 VA Examination Report.  Finally, a January 2016 VA examination report reflects the Veteran's forearm extension was limited to 30 degrees, with pain.  See January 2016 VA Examination Report.

As stated above, the Veteran's left elbow disability was assigned a compensable rating under DC 5206, effective February 26, 2009.  Accordingly, a separate rating may not be assigned for arthritis of the elbow with painful or limited motion, including with respect to limitation of motion in a separate plane, such as extension, under 38 C.F.R. § 4.59.  Therefore, as the evidence does not show that the Veteran's left forearm extension was limited to 45 degrees, the criteria for a compensable rating have not been met prior to February 10, 2017.  

From February 10, 2017, forward, the Veteran's left elbow disability more nearly approximated the criteria for a 10 percent rating.  In this regard, the February 2017 VA examination report reflects the Veteran's left forearm ROM testing results for extension as limited to 40 degrees.  Pain was noted on extension.  See February 2017 VA Examination Report.

As the evidence does not show that the Veteran's left forearm extension was limited to 75 degrees, the criteria for a rating in excess of 10 percent have not been met.

C.  Impairment of Supination and/or Pronation

The Veteran's left elbow disability was initially rated as noncompensable prior to January 20, 2016 for impairment of supination and/or pronation under DC 5213, and 20 percent disabling, effective January 20, 2016.  See March 2016 Rating Decision.  The rating was subsequently increased to 30 percent disabling, effective February 10, 2017.  See May 2017 Rating Decision.

DC 5213 applies to impairment of supination and pronation.  38 C.F.R. § 4.71a.  Under DC 5213, a 40 percent rating is assigned when the hand is fixed in supination or hyperpronation with respect to the major extremity.  Id.  A 30 percent rating is assigned for the major extremity when the hand is fixed in full pronation or when there is loss of pronation from beyond the middle of the arc for the major extremity.  Id.  A 20 percent rating is assigned where the hand is fixed near the middle of the arc or moderate pronation, or motion lost beyond the last quarter of the arc, where the hand does not approach full pronation with respect to the major extremity.  Id.  Limitation of supination to 30 degrees or less is assigned a 10 percent rating for both arms.  Id.

Prior to January 20, 2016, the pertinent evidence of record reflects that the Veteran's left elbow supination and pronation were limited to 80 degrees.  In this regard, the March 2011 VA examination report reflects the Veteran's left supination ROM testing results were limited to 80 degrees with no pain.  His left forearm pronation ROM testing results were also found to be limited to 80 degrees with no pain.  See March 2011 VA Examination Report.

As the evidence does not show that the Veteran's supination was limited to 30 degrees or less, the criteria for a compensable rating under DC 5213 are not satisfied prior to January 2016.  

A January 2016 VA examination report reflects that ROM testing results showed supination and pronation limited to 55 degrees, with pain exhibited for both measurements.  See January 2016 VA Examination Report.  Following repetitive use testing, the Veteran's supination was further limited by pain to 40 degrees and his pronation was limited by pain to 45 degrees.  Id.

As the evidence does not show that the Veteran's hand was fixed in supination, hyperpronation, or full pronation, or that the pronation was limited to motion lost beyond the middle of the arc, the criteria for a rating in excess of 20 percent prior to February 10, 2017 under DC 5213 are not satisfied.  Rather, the evidence clearly shows the Veteran's left elbow disability was manifested by limitation of pronation, motion lost beyond last quarter of arc, and the Veteran's hand being unable to approach full pronation.  See January 2016 VA Examination Report.

Active ROM testing results from the February 2017 VA examination report reflect supination to 0 degrees, and pronation from 30 degrees to 50 degrees.  See February 2017 VA Examination Report.  The VA examiner did not test for passive ROM due to pain.  Id.

The Board finds that the pertinent evidence of record shows that, from February 10, 2017, forward, the Veteran's left forearm supination and/or pronation was indicative of limitation of pronation in motion lost beyond the middle of the arc.  Accordingly, as the evidence does not show that the Veteran's hand was fixed in supination or hyperpronation, the criteria for a rating in excess of 30 percent from February 10, 2017, forward, have not been met.  

The Board finds that a separate or higher rating is not warranted under any other diagnostic code pertaining to the elbow or forearm.  As the Veteran does not have ankylosis of the left elbow, DC 5205 does not apply.  38 C.F.R. § 4.71a.

Under DC 5208, a 20 percent rating is assigned when flexion of the forearm is limited to 100 degrees and extension is limited to 45 degrees in either extremity.  While the evidence does reflect that the Veteran's flexion is limited to 100 degrees and extension to 45 degrees, to assign a separate rating under DC 5208 would amount to compensating twice for the same manifestations already compensated under DC 5206 and DC 5207, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.

Additionally, the evidence does not show that the Veteran's left elbow disability is not manifested by impairment of the flail joint, joint fracture with marked cubitus varus or cubitus valgus deformity or ununited fracture of radius head, nonunion of the radius and ulna with false flail joint, impairment of the ulna, or impairment of the radius.  Thus, DCs 5209-5212 are not applicable.

The preponderance of the evidence shows that the Veteran's left elbow disability has not met or more nearly approximated the criteria for ratings higher than those already assigned at any other point during the pendency of this claim, for the reasons explained above.  Thus, further staging is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.


ORDER

A rating in excess of 10 percent for limitation of flexion, left forearm, prior to March 7, 2011 is denied.

A rating in excess of 20 percent for limitation of flexion, left forearm, prior to February 10, 2017 is denied.

A rating in excess of 50 percent for limitation of flexion, left forearm, from February 10, 2017, forward, is denied.

An initial compensable rating for limitation of extension, left forearm, prior to February 10, 2017, is denied.

A rating in excess of 10 percent for limitation of extension, left forearm, from February 10, 2017, forward, is denied.

An initial compensable rating for impairment of supination and/or pronation, left forearm, prior to January 20, 2016 is denied.

A rating in excess of 20 percent for impairment of supination and/or pronation, left forearm, prior to February 10, 2017 is denied.

A rating in excess of 30 percent for impairment of supination and/or pronation, left forearm, from February 10, 2017, forward, is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


